DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

Claim 19 lines 2-3 recites the limitations “first end”, “second end”, “third end” and “fourth end” which are not recited in the specification.

Claim Objections

Claim 19 is objected to because of the following informalities:

Claim 19 lines 5-9 appear to be a copy of lines 1-4 and 10-11. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112 – First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-12 and 15-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Claim 1 lines 5-10 recites the limitation “second separator” for which the original disclosure at the time of the effective filing date of the claimed invention did not provide support and does not show possession of a coiled battery cell, comprising: a first electrode plate; a second electrode plate; a first separator; and a second separator; wherein, the second separator is longer than the first separator; an outermost layer of the coiled battery cell comprises an outermost layer of the second separator; and the outermost layer of the second separator completely covers and is adjacent to an outermost layer of the first electrode plate.

Claim 10 lines 8-13 recites the limitation “second separator” for which the original disclosure at the time of the effective filing date of the claimed invention did not provide support and does not show possession of a battery comprising: a coiled battery cell; and a packaging film wrapping the coiled battery cell, wherein the coiled battery cell comprises: a first electrode plate; a second electrode plate; a first separator; and a second separator; wherein, the second separator is longer than the first separator; an outermost layer of the coiled battery cell comprises an outermost layer of the second separator; and the outermost layer of the second separator completely covers and is adjacent to an outermost layer of the first electrode plate.

	Claim 21 lines 5-19 recites the limitation “second separator” for which the original disclosure at the time of the effective filing date of the claimed invention did not provide support and does not show possession of a coiled battery cell, comprising: a first electrode plate; a second electrode plate; a first separator having a starting section, a winding section, and a tail section; and a second separator having a starting section, a winding section, and a tail section, wherein the first electrode plate is placed on the winding section of the first separator; the winding section of the second separator is placed on the first electrode plate; and the second electrode place is placed on the winding section of the second separator; wherein the starting sections of the first separator and the second separator are folded toward the winding section of the first separator; the winding section of the first separator, the first electrode plate, the winding section of the second separator, and the second electrode plate are rolled around the starting sections of the first separator and the second separator to form a roll; wherein the tail sections of the first separator and the second separator extend from the winding sections of the first separator and the second separator, respectively, and the tail section of the first separator is longer than the tail section of second separator, and extends to cover the second electrode plate, so as to form an outermost layer of the coiled battery roll.
	
	Claims 19-20 and 23 also recite the limitation “second separator” for which the original disclosure at the time of the effective filing date of the claimed invention did not provide support and does not show possession of the claimed invention.

	Claim 19 lines 2-11 recites the limitations “first end”, “second end”, “third end” and “fourth end” for which the original disclosure at the time of the effective filing date of the claimed invention did not provide support and does not show possession of a battery comprising: a coiled battery cell; and a packaging film wrapping the coiled battery cell, wherein the coiled battery cell comprises: a first electrode plate; a second electrode plate; a first separator; and a second separator; wherein, the second separator is longer than the first separator; an outermost layer of the coiled battery cell comprises an outermost layer of the second separator; and the outermost layer of the second separator completely covers and is adjacent to an outermost layer of the first electrode plate, wherein the coiled battery cell further comprising: a plurality of first electrode tabs protruding from the first electrode plate, and a plurality of second electrode tabs protruding from the second electrode plate.

	Regarding claims 1, 10, 19-21 and 23, the above language is not recited in the as filed specification.

	Claims 2-3, 5-9, 11-12, 15-18 and 22 are rejected as being dependent on rejected claims 1, 10 and 21.

Claims 2-7, 11-12, 15-16 and 22 are rejected as being dependent on rejected claims 1, 10 and 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6, 8-12, 15-16, 18-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikata US20100124694A1 over Ichinomiya JP2016001615A.

	Regarding claim 1, Hikata teaches a coiled battery cell (Hikata, [0012]-[0035], [0064]-[0106], [0187], Example 1, Figs. 1-13), comprising:
a first electrode plate, a second electrode plate (Hikata, [0080]-[0082], Fig. 5, electrode 1, electrode 2),
a first separator and a second separator (Hikata, [0080]-[0082] Fig. 5, separator 8), the examiner notes that Fig. 5 shows separator 8 as a plurality of separators satisfying the limitation,
an outermost layer of the coiled battery cell comprises an outermost layer of the second separator (Hikata, Figs.5, separator 8).
Hikata does not explicitly teach wherein the outermost layer of the second separator completely covers and is adjacent to an outermost layer of the first electrode plate and wherein the second separator is longer than the first separator. Hikata does show the second separator completely covers and is adjacent to an outermost layer of the first electrode plate (Hikata, [0080], Fig. 5 separator 8, positive electrode 1),
 and the outermost layer of the coiled battery cell comprising an outermost layer of the second separator and the first separator (Hikata, Fig. 5, separator 8).
Ichinomiya discloses a coiled battery cell (Ichinomiya, pp. 1-24, Figs. 1-11), comprising: a first electrode plate, a second electrode plate (Ichinomiya, p.4 lines 29-45 , Fig. 2-4, electrodes 21 and 22), 
a first separator and a second separator (Ichinomiya, p.4 lines 29-45 , Fig. 2-4, separator 23A and 23B).
Ichinomiya also teaches wherein and the outermost layer of the second separator completely covers and is adjacent to an outermost layer of the first electrode plate (Ichinomiya, p.4 lines 41-45, Figs. 2 and 4, electrode 22, separator 23B) and wherein the second separator is longer than the first separator (Ichinomiya, p. 4 lines 38-45, Figs. 2 and 4, separator 23A and 23B) providing protection to the coiled battery (Ichinomiya, p. 4 lines 47-54).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ichinomiya with the coiled battery cell of Hikata wherein the outermost layer of the second separator completely covers and is adjacent to an outermost layer of the first electrode plate and wherein the second separator is longer than the first separator thereby providing protection to the coiled battery cell..

Regarding claim 10, Hikata discloses a battery, comprising: a coiled battery cell (Hikata, [0012]-[0035], [0064]-[0106], [0187], Example 1, Figs. 1-13), 
and comprising: a packaging film wrapping the coiled battery cell (Hikata, [0013], [0019], [0095]-[0097], Figs. 12-13 case 20),
wherein the coiled battery cell comprises: a first electrode plate, a second electrode plate (Hikata, [0080]-[0082], Fig. 5, electrode 1, electrode 2),
a first separator and a second separator (Hikata, [0080]-[0082] Fig. 5, separator 8), the examiner notes that Fig. 5 shows separator 8 as a plurality of separators satisfying the limitation,,
an outermost layer of the coiled battery cell comprises an outermost layer of the second separator (Hikata, Figs.5, separator 8).
Hikata does not explicitly teach wherein the outermost layer of the second separator completely covers and is adjacent to an outermost layer of the first electrode plate and wherein the second separator is longer than the first separator. Hikata does show the second separator completely covers and is adjacent to an outermost layer of the first electrode plate (Hikata, [0080], Fig. 5 separator 8, positive electrode 1),
 and the outermost layer of the coiled battery cell comprising an outermost layer of the second separator and the first separator (Hikata, Fig. 5, separator 8).
Ichinomiya discloses a coiled battery cell (Ichinomiya, pp. 1-24, Figs. 1-11), comprising: a first electrode plate, a second electrode plate (Ichinomiya, p.4 lines 29-45 , Fig. 2-4, electrodes 21 and 22), 
a first separator and a second separator (Ichinomiya, p.4 lines 29-45 , Fig. 2-4, separator 23A and 23B).
Ichinomiya also teaches wherein and the outermost layer of the second separator completely covers and is adjacent to an outermost layer of the first electrode plate (Ichinomiya, p.4 lines 41-45, Figs. 2 and 4, electrode 22, separator 23B) and wherein the second separator is longer than the first separator (Ichinomiya, p. 4 lines 38-45, Figs. 2 and 4, separator 23A and 23B) providing protection to the coiled battery (Ichinomiya, p. 4 lines 47-54).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ichinomiya with the coiled battery cell of Hikata wherein the outermost layer of the second separator completely covers and is adjacent to an outermost layer of the first electrode plate and wherein the second separator is longer than the first separator thereby providing protection to the coiled battery cell..

Regarding claim 21, Hikata teaches a coiled battery cell(Hikata, [0012]-[0035], [0064]-[0106], [0187], Example 1, Figs. 1-13), comprising:
a first electrode plate, a second electrode plate (Hikata, [0080]-[0082], Fig. 5, electrode 1, electrode 2),
a first separator having a starting section, a winding section, and a tail section and a second separator having a starting section, a winding section, and a tail section (Hikata, Fig. 5, separator 8), the examiner notes that Fig. 5 shows separator 8 as a plurality of separators and that both separators having a beginning portion (starting section), an ending portion (tail section), as they are not infinite sheets, and as the coiled battery comprises two separators, they each have 
    PNG
    media_image1.png
    527
    649
    media_image1.png
    Greyscale
a winding section, satisfying the limitations,

wherein the first electrode plate is placed on the winding section of the first separator (Hikata, Fig. 5, electrode 1, separator 8), the examiner notes that the first electrode plate is not places on the starting or tail sections of the first separator satisfying the limitation,
the winding section of the second separator is placed on the first electrode plate (Hikata, Fig. 5, electrode 1, separator 8), the examiner notes that neither the starting nor tail sections of the second separator are places on the first electrode plate, satisfying the limitation,
and the second electrode place is placed on the winding section of the second separator (Hikata, Fig. 5, electrode 2, separator 8), the examiner notes that the second electrode plate is not places on the starting or tail sections of the second separator satisfying the limitation,

    PNG
    media_image2.png
    546
    640
    media_image2.png
    Greyscale
wherein the starting sections of the first separator and the second separator are folded toward the winding section of the first separator (Hikata, Fig. 5, separator 8), the examiner notes that as seen above in Fig. 5 the separators satisfy the limitation,
the winding section of the first separator, the first electrode plate, the winding section of the second separator, and the second electrode plate are rolled around the starting sections of the first separator and the second separator to form a roll (Hikata, Fig. 5, electrode 1, electrode 2, separator 8),
wherein the tail sections of the first separator and the second separator extend from the winding sections of the first separator and the second separator, respectively (Hikata, Fig. 5, separator 8), the examiner notes that as the separators of Hikata are not discontinuous they satisfy the limitation,
and the tail sections of the separators extend to cover the second electrode plate so as to form an outermost layer of the coiled battery roll (Hikata, Fig. 5, electrode 2, separator 8), the examiner notes that the separators including the tail sections cover the second electrode plate and the tail sections form an outermost layer of the coiled battery roll, satisfying the limitation.
Hikata does not explicitly teach wherein the tail section of the first separator is longer than the tail section of second separator. Hikata does show the outermost layer of the coiled battery cell comprising an outermost layer of the second separator and the first separator (Hikata, Fig. 5, separator 8).
Ichinomiya discloses a coiled battery cell (Ichinomiya, pp. 1-24, Figs. 1-11), comprising: a first electrode plate, a second electrode plate (Ichinomiya, p.4 lines 29-45 , Fig. 2-4, electrodes 21 and 22), 
a first separator and a second separator (Ichinomiya, p.4 lines 29-45 , Fig. 2-4, separator 23A and 23B).
Ichinomiya also teaches wherein and the outermost layer of the second separator completely covers and is adjacent to an outermost layer of the first electrode plate (Ichinomiya, p.4 lines 41-45, Figs. 2 and 4, electrode 22, separator 23B) and wherein the second separator is longer than the first separator (Ichinomiya, p. 4 lines 38-45, Figs. 2 and 4, separator 23A and 23B), satisfying the limitation wherein the tail section of the first separator is longer than the tail section of second separator, providing protection to the coiled battery (Ichinomiya, p. 4 lines 47-54).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ichinomiya with the coiled battery cell of Hikata wherein the tail section of the first separator is longer than the tail section of second separator thereby providing protection to the coiled battery cell.
The examiner notes that the limitations “so as to form an outermost layer of the coiled battery roll” is a functional limitation and the tail sections of the separators extend to cover the second electrode plate they can be seen to cover the outside of the coiled battery roll forming an outermost layer, and any feature that extends to cover the outside of the coiled battery roll meets this limitation. A functional limitation where the prior art structure is capable of performing the function and meets the claim. See MPEP 2173.05(g).

Regarding claims 2 and 11, modified Hikata further discloses wherein the first electrode plate comprises a first active material layer completely covering two surfaces of the first electrode plate (Hikata, [0065], Fig. 1 positive electrode 1, electrode active material-containing layer 5)
and the second electrode plate comprises a second active material layer completely covering two surfaces of the second electrode plate (Hikata, [0065], Fig. 1 negative electrode 2, negative electrode active material-containing layer 6).

Regarding claims 3, 12 and 22, modified Hikata additionally teaches a plurality of first electrode tabs protruding from the first electrode plate and a plurality of second electrode tabs protruding from the second electrode plate (Hikata, [0065]-[0068], Figs. 1-3, positive electrode tabs 3 and 3i, negative electrode tabs 4 and 4i, i=1, …, 6).

Regarding claims 6 and 15, modified Hikata also discloses wherein the plurality of first electrode tabs and the plurality of second electrode tabs are disposed on a top of the coiled battery cell (Hikata, [0068], Figs. 2-3, positive electrode tabs 3 and 3i, negative electrode tabs 4 and 4i, i=1, …, 6).

	Regarding claims 8 and 17, modified Hikata further teaches wherein in a thickness direction of the coiled battery cell, the plurality of first electrode tabs and the plurality of second electrode tabs are located on a same side of the starting section of the first separator (Hikata, [0088], Figs. 6, 10A-11B, positive electrode tab 3, negative electrode tab 4, separator 8).

	Regarding claims 9, 18 and 23, modified Hikata additionally discloses wherein in a thickness direction of the coiled battery cell, the plurality of first electrode tabs are located on both sides of the starting section of the first separator, and the plurality of second electrode tabs are located on both sides of the starting section of the first separator (Hikata, Figs. 3 and 6, positive electrode tab 3, negative electrode tab 4, separator 8).

	Regarding claims 19 and 20, modified Hikata also teaches wherein, the coiled battery cell has a first end and a second end in a thickness direction of the coiled battery cell,

    PNG
    media_image3.png
    720
    896
    media_image3.png
    Greyscale
and a third end and a forth end in a width direction of the coiled battery cell,

the examiner notes that as shown above in Hikata Fig. 5 the coiled battery has a first end and second end in a thickness direction and a third end and a fourth end in a width direction,
the tail section of the first electrode plate and the tail section of the second electrode plate are located at the first end of the coiled battery cell (Hikata, Fig. 5, electrode 1, electrode 2)
and the tail section of the first separator and the tail section of the second separator are located at the second end of the coiled battery cell (Hikata, Fig. 5, separator 8).
	Hikata does not explicitly teach wherein the tail section of the first separator and the tail section of the second separator are located at the third end of the coiled battery cell, however Hikata notes that other advantages and modifications will readily occur to one of ordinary skill in the art (Hikata, [0187]). Ichinomiya however teaches the tail section of the separator can be provided at different lengths (Ichinomiya, p. 5 lines 26-40) in order to maximize the protection provided to the coiled battery cell (Ichinomiya, p. 5 lines 26-27 and 38-40). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ichinomiya in the coiled battery cell ok Hikata wherein the tail section of the first separator and the tail section of the second separator are located at the third end of the coiled battery cell in order to maximize the protection of the coiled battery cell.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikata (US20100124694A1) in view of Ichinomiya JP2016001615A and further in view of Cho (US20110117406A1).

Regarding claims 7 and 16, modified Hikata further teaches the coiled battery cell comprising a plurality of first electrode tabs and a plurality of second electrode tabs wherein the plurality of first electrode tabs are  disposed on a top of the coiled battery cell (Hikata, [0068], Figs. 2-3, positive electrode tabs 3 and 3i, negative electrode tabs 4 and 4i, i=1, …, 6) but does not explicitly disclose wherein the plurality of first electrode tabs are disposed on a top of the coiled battery cell, and the plurality of second electrode tabs are disposed on a bottom of the coiled battery cell; or the plurality of first electrode tabs are disposed on a bottom of the coiled battery cell, and the plurality of second electrode tabs are disposed on a top of the coiled battery cell.
Cho is concerned with a coiled battery cell comprising a first and second electrode plates, a first and second active material completely covering two surfaces of the first and second electrode plates, respectively, a separator adjacent to the first electrode plate, a plurality of first and second electrode tabs (Cho, [0006]-[0029], [0036]-[0057], Fig. 3).
	Cho discloses wherein the plurality of first electrode tabs are 4Attorney Docket No.: US79270disposed on a top of the coiled battery cell, and the plurality of second electrode tabs are disposed on a bottom of the coiled battery cell; or the plurality of first electrode tabs are disposed on a bottom of the coiled battery cell, and the plurality of second electrode tabs are disposed on a top of the coiled battery cell (Cho, [0050]-[0053], Fig. 3, first electrode tabs 127 and 127a-c, second electrode tabs 128 and 128a-c, a first end 120a, a second end 120b) to prevent deformation of the electrode assembly (Cho, [0051]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated the teaching of Cho with the coiled battery cell of Hikata wherein the plurality of first electrode tabs are 4Attorney Docket No.: US79270disposed on a top of the coiled battery cell, and the plurality of second electrode tabs are disposed on a bottom of the coiled battery cell; or the plurality of first electrode tabs are disposed on a bottom of the coiled battery cell, and the plurality of second electrode tabs are disposed on a top of the coiled battery cell thus preventing deformation of the electrode assembly.

Response to Arguments
Applicant’s arguments, see p. 8, filed 28 June 2022 regarding the objections to the specification and claims 8 and 16 have been fully considered and are persuasive. The objections to the specification and claims 8 and 16 have been withdrawn because they have been overcome by applicant’s amendment.

Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant states:

The battery cell as disclosed by Hikata belongs to a different type of coiled battery cell than the claimed invention…the claimed invention belongs to a type of “soft-packing battery,” which uses a packaging film to wrap the coiled structure (see claim 10). Therefore, the battery cell is flexible and not molded.

which is not commensurate with the scope of the claims.
Hikata is in the same field of endeavor as it is concerned with coiled Li-ion batteries (Hikata, [0073]-[0074]) and maintaining efficient functioning of the battery and therefore considered analogous art. See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. 
	Applicant additionally states:

Hikata would not consider or suggest to reduce the length of the tail section of the separator so that the outermost layer of the electrode is covered by less than 
double layers of the separator, because with too few layers of the separator to cover the electrode, the heat-press molding would very likely damage the coil.	

This is a product-by-process argument and the coiled battery cell of modified Hikata, as set forth above, is substantially identical to the claimed invention and the Courts have held that if the product in the product-by-process claim appears to be the same or similar to that of the prior art, although produced by a different process, absence a showing of nonobvious difference, the claim is unpatentable even though the prior product was made by a different process. See In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974) and  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

The double patenting rejection is maintained due to the various 112(a) and 112(b) rejections and it is not clear if there is still significant overlap with the claimed invention of the instant application and that of U.S. Patent No. US11127982B2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728             

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728